Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Prior art references, such as FR 2031378 and 3,934,808, do not teach an apparatus for the one-piece production of a room module (8) having three side elements (24) as well as a base element (25) and/or a ceiling element (26), wherein the apparatus is designed as a cuboid, hollow core formwork (10) around which an outer formwork (9) for the room module (8) to be produced can be arranged, which has the following features: 
	a) a rectangular head element (11) consisting of first surface elements (1) and second surface elements (2); 
	b) side elements (12, 13, 14, 15) which are arranged perpendicularly to the head element (11) in the edge regions thereof and consist of third surface elements (3) and fourth surface elements (4), wherein at least the third surface elements (3) or the fourth surface elements (4) have corner regions (17) of the side elements (12, 13, 14, 15); 
	c) the first surface elements (1) can be lowered below the second surface elements (2) of the head element (11) and be displaced relative to one another, and subsequently the second surface elements (2) can be pushed together so as to reduce the rectangular area of the head element (11), and 
	d) the third surface elements (3) and fourth surface elements (4), arranged perpendicular to the head element (11), of the side elements (12, 13, 14, 15) can be moved successively in the direction of a central longitudinal axis (16) of the head element (11) or of the core formwork (10).
	Prior art references also do not teach a method for the one-piece production of a room module (8) having three side elements and a base element and/or a ceiling element, comprising the following method steps: 
	a) providing a cuboid and hollow core formwork (10) in a vertical position, in which a rectangular head element (11) forms the upper boundary of the core formwork (10), on the edge regions of which side elements (12, 13, 14, 15) are arranged, 
	b) arranging an outer formwork (9) around the cuboid and hollow core formwork (10) to form an intermediate space (22) between the outer formwork (9) and the core formwork (10), 
	c) filling the intermediate space (22) with a curable compound, 
	d) curing the compound, 
	e) removing of the outer formwork (9), 
	f) lowering first surface elements (1) below second surface elements (2) of the head element (11) and displacing the first surface elements (1) relative to one another in the direction of the centre (18) of the head element (11) and pushing the second surface elements (2) together so as to reduce the rectangular area of the head element (11), 
	g) displacing third surface elements (3) and fourth surface elements (4) arranged perpendicular to the head element (11) in the direction of a central longitudinal axis (16) of the head element (11) or of the core formwork (10), and 
	h) removing the core formwork from the finished room module (8) by means of a displacement device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742